DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed September 14, 2021 have been fully considered but they are not persuasive in view of the new grounds of rejection set forth below addressing the amendments to the claims as necessitated by amendment. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations are “means, removably mountable on the hollow body, for restricting the distance that the nozzle portion may be inserted into the incisional wound by engaging the outer surface of the eyeball after the nozzle portion has entered the incisional wound” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoy et al (US 4919130).
Regarding claim 1, Stoy et al (hereafter Stoy) discloses intraocular lens injector (100) for injecting an intraocular lens into an eye, comprising: a hollow body (112, 102) having a nozzle portion (116) configured to be inserted into an incisional wound in the eye and defining an outer circumferential surface (figure 2, C:5, L:14-15) and a distal end with a distal end opening (140); and an attachment member (120) defining a distal end and having a protruding surface at the distal end (see image below), wherein the attachment member and the hollow body are respectively configured such that the attachment member has an engaged state (figure 5, when attachment member is fully screwed onto member 102) where the attachment member is fixed to the hollow body and a disengaged state (figure 1, when the attachment member 120 is unscrewed and uncoupled to body 102) where the attachment member is movable with 

    PNG
    media_image1.png
    423
    381
    media_image1.png
    Greyscale

Regarding claim 2, Stoy discloses all of the limitations set forth in claim 1, wherein the attachment member is detachable and attachable from/to the hollow body (figures 1 and 4, can be twisted and untwisted onto and off of the hollow body 112).
Regarding claim 3, Stoy discloses all of the limitations set forth in claim 1, wherein the attachment member is movable in an axial direction of the hollow body (since attachment member is twistable on threads relative to the body, as it is twisted or untwisted it also translate axially along the hollow body 112).
Regarding claim 4, Stoy discloses all of the limitations set forth in claim 3, wherein the attachment member is movable in the axial direction of the hollow body while being attached 
Regarding claim 5, Stoy discloses all of the limitations set forth in claim 1, wherein an engaging portion (threads 122) which is engaged with the hollow body is formed in the attachment member, and an engaged portion (108) is formed in the hollow body corresponding to the engaging portion (figure 5, C:5, L:8, 65-67).
Regarding claim 8, Stoy discloses all of the limitations set forth in claim 1, wherein the attachment member is configured to restrict an injection amount by the protruding surface, when the nozzle portion is inserted into an incisional wound of an eyeball (The attachment member would not allow a certain depth of insertion due to its size. This is a functional limitation which is not given full patentable weight. As long as the prior art meets the structural requirements and is capable of performing the recited functions. The prior art meets the limitations). 
Regarding claim 13, Stoy discloses all of the limitations set forth in claim 1, wherein the hollow body has a lens installing portion (118, C:15-25), and an intraocular lens (130) is installed on the lens installing portion (C:5, L:35-40).
Regarding claim 14, Stoy discloses intraocular lens injector (100) for injecting an intraocular lens into an eye, comprising: a hollow body (112, 102) having a nozzle portion (116) configured to be inserted into an incisional wound in the eye and defining an outer circumferential surface (figure 2, C:5, L:14-15) and a distal end; and an attachment member  
Regarding claim 15, Stoy discloses all of the limitations set forth in claim 14, wherein the hollow body defines an axial direction; and the attachment member is movable in the axial direction (since attachment member is twistable on threads relative to the body, as it is twisted or untwisted it also translate axially along the hollow body 112).
Regarding claim 16, Stoy discloses all of the limitations set forth in claim 14, wherein the attachment member and the hollow body are respectively configured such that the attachment member has an engaged state where the attachment member is fixed to the hollow body (figure 5, when attachment member is fully screwed onto member 102) and a disengaged state (figure 1, when the attachment member 120 is unscrewed and uncoupled to body 102) where the attachment member is movable with respect to the hollow body (attachment member 120 can be twisted relative to the hollow body, C:5, L:65-68).
Regarding claim 17, Stoy discloses An intraocular lens injector (100) for injecting an intraocular lens into an eye having an outer surface, comprising: a hollow body (112, 102) having a nozzle portion (116) configured to be inserted into an incisional wound in the eye; and means (120), removably mountable on the hollow body (figure 1, when the attachment .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stoy et al (US 4919130) as applied to claim 1 above.
Regarding claim 9, Stoy discloses all of the limitations set forth in claim 1, but does not specifically disclose a viewing window provided in the attachment member (120). However, Stoy discloses other embodiments wherein it was known in the art at the time of the invention to make the equivalent attachment member (162) transparent (C:6, L:51-55), such that there would be a viewing window provided in order to see the intraocular lens visible through it and it can be readily determined when the lens has been extruded into the cannula member by the boss and thus when it is no longer necessary to continue turning the gripping head. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to further also include a viewing window in the embodiment with attachment member (120) in order to see the intraocular lens visible through it and it can be readily determined when the lens has been extruded into the cannula member by the boss and thus when it is no longer necessary to continue turning the gripping head.
Claim 6, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stoy et al (US 4919130) as applied to claim 1 above, and further in view of Anderson et al (US 20140200588).  
Regarding claim 6, Stoy discloses all of the limitations set forth in claim 5, but does not disclose the engaging portion has a lock mechanism. However, Anderson et al (hereafter Anderson) teaches it was known in the art at the time of the invention to make an engaging portion of a cap member engaged with a hollow body of an intraocular lens device comprise a lock mechanism in which the cap member is temporarily fixed to the hollow body by an engagement between the engaging portion and the engaged portion (225, 29; clips 220; paragraph 0120) as a known art-recognized equivalent coupling mechanism between coaxial components of an intraocular lens injector. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the attachment member (120) of Stoy comprise a lock mechanism, such as the clips disclosed in Anderson, as an alternative coupling means for the engaging portion between the attachment member and the hollow body, in which the attachment member is temporarily fixed to the hollow body by an engagement between the engaging portion and the engaged portion, since it has been held that mere substitution of art-recognized equivalents at the time of the invention involves routine skill in the art. 
Regarding claim 7, Stoy discloses all of the limitations set forth in claim 5, but does not disclose the engaging portion includes a tongue piece having a plurality of engagement holes formed thereon, and the engaged portion includes a locking claw engaged with one of the plurality of engagement holes. However, Anderson et al (hereafter Anderson) teaches it was known in the art at the time of the invention to make an engaging portion of a cap member engaged with a hollow body of an intraocular lens device comprise a tongue piece having a 

    PNG
    media_image2.png
    325
    496
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    269
    455
    media_image3.png
    Greyscale

Regarding claim 11, Stoy discloses all of the limitations set forth in claim 1, but does not disclose the protruding surface is made of a soft resin. However, Anderson et al (hereafter Anderson) teaches it was known in the art at the time of the invention to make a translucent cap member of an intraocular lens device out of a soft resin (paragraph 0111). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention, to make the attachment member (120), and subsequently the protruding surface thereon, of the device of Stoy out of a soft resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. 
Allowable Subject Matter
Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art (See above with respect to claims 1 and 9) teaches all of the limitations set forth in claims 9 and 1, however claims 10 and 12 have not been rejected over the body of prior art because the body of prior art does not teach a protruding surface formed in a shape with an upper part cut out, and the viewing window is formed so as to communicate with a cutout portion of the protruding surface in addition to the limitations set forth in claim 9, since there is no teaching, suggestion, or motivation to create an upper part cut out in the protruding surface of Stoy. 
With respect to claim 12, although Stoy discloses the nozzle portion (116) comprises a cutout portion (140) formed along an axial direction of the hollow body (figure 2) and a tapered portion formed on the attachment member (distalmost portion of 120). Stoy does not teach that these features reduce an outer circumferential dimeter of the nozzle portion by being brought into contact with an outer circumferential surface of the nozzle portion, which is a portion where the cutout portion is formed, as recited in claim 12, since there is no teaching, suggestion, or motivation to produce the claimed invention. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/             Primary Examiner, Art Unit 3771